DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campana (US
3,582,526). Regarding claims 1-4, Campana discloses a substantially cylindrical container comprising a
generally cylindrical body (14) rotatable about a longitudinal axis; a plurality of slots (38) formed in the
body, each slot extending generally in a circumferential direction with respect to the longitudinal axis,
each slot having a leading and a trailing edge; each slot having a component of its shape substantially
aligned with the circumferential direction (see Fig. 1); the leading edge being tapered toward the trailing
edge, the leading edge being configured to direct a liquid to the trailing edge (see Fig. 3); and the trailing
edge being configured to direct a liquid from an exterior of the body to an interior of the body through
the respective slot (see Fig. 3). Regarding claims 5-9, Campana discloses a system comprising a tank (see
col. 2, line 24); a container comprising a generally cylindrical body (14) rotatable about a longitudinal axis; a plurality of slots (38) formed in the body, each slot extending generally in a circumferential direction with respect to the longitudinal axis, each slot having a leading and a trailing edge; each slot have a component of its shape substantially aligned with the circumferential direction (see Fig. 1); the leading edge being tapered toward the trailing edge, the leading edge being configured to direct a liquid to the trailing edge (see Fig. 3); and the trailing edge being configured to direct a liquid from an exterior of the body to an interior of the body through the respective slot (see Fig. 3).
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stutz et al. (US 4,445,993). Regarding claims 1-4, Stutz discloses a substantially cylindrical container comprising a generally cylindrical body (13) rotatable about a longitudinal axis; a plurality of slots (29) formed in the body, each slot extending generally in a circumferential direction with respect to the longitudinal axis, each slot having a leading and a trailing edge; each slot have a component of its shape substantially aligned with the circumferential direction (see Figs. 1-4); the leading edge being tapered toward the trailing edge, the leading edge being configured to direct a liquid to the trailing edge (see Figs. 5-7); and the trailing edge being configured to direct a liquid from an exterior of the body to an interior of the body through the respective slot (see Figs. 5-7). Regarding claims 5-9, Stutz discloses a system comprising a tank (see col. 2, line 50); a container comprising a generally cylindrical body (13) rotatable about a longitudinal axis; a plurality of slots (29) formed in the body, each slot extending generally in a circumferential direction with respect to the longitudinal axis, each slot having a leading and a trailing
edge; each slot having a component of its shape substantially aligned with the circumferential direction
(see Figs. 1-4); the leading edge being tapered toward the trailing edge, the leading edge being
configured to direct a liquid to the trailing edge (see Figs. 5-7); and the trailing edge being configured to
direct a liquid from an exterior of the body to an interior of the body through the respective slot (see Fig. 3).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 10-13 and 15-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10-13 and 15-18 of prior U.S. Patent No. 11,072,868. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 14 of U.S. Patent No. 11,072,868. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant claims are recited or suggested by the issued claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774